Citation Nr: 0637490	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for neck, shoulder and 
left hip aches.

2.  Entitlement to service connection for a temporomandibular 
joint condition.

3.  Entitlement to service connection for neuropathy of the 
hands.

4.  Entitlement to service connection for neuropathy of the 
feet.

5.  Entitlement to service connection for rashes in the groin 
area.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for back problems.

9.  Entitlement to service connection for a heart attack.

10.  Entitlement to service connection for coughs.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, denied 
service connection for the above conditions.

The veteran testified before a Decision Review Officer in 
March 2005 at a formal hearing at the RO.  The veteran 
testified before the undersigned at a June 2006 hearing at 
the RO.  Transcripts of both hearings have been associated 
with the file.

The veteran submitted additional documentary evidence at his 
June 2006 hearing before the undersigned.  A waiver of RO 
consideration is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claims must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].

First, at the veteran's June 2006 hearing before the 
undersigned, he stated that his former employer, Electric 
Boat, maintained an onsite health clinic.  The veteran used 
this clinic during his 31-year employment with the company.  
The veteran had not previously identified the clinic as a 
source of medical records and there has been no request to 
obtain evidence from the clinic.  Therefore, the Board must 
remand this case to obtain the veteran's medical records from 
the Electric Boat health clinic.  The Board cannot determine 
from the veteran's testimony if the evidence pertains to some 
or all of the veteran's claims; accordingly, all of the 
claims must be remanded.  

Second, the veteran receives disability benefits from the 
Social Security Administration (SSA).  VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

The RO should also take this opportunity to obtain the 
veteran's most recent VA treatment records, to ensure all 
potentially relevant evidence is of record.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim. All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from the Electric Boat 
health clinic.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain the veteran's VA medical 
records for treatment received since March 
2006.

4.  Then the RO should review the evidence 
obtained pursuant to the above 
instructions, and complete any additional 
development warranted by that evidence.  
Then, readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


